



Exhibit 10.5
  
Annual Compensation of Non-Employee Directors
 
 
 
2018
 
2017
 
2016
Name/Position
 
Retainer
 
Retainer
 
Retainer
Martin S. Friedman, Non-Employee Director
 
$
24,000


 
$
27,000


 
$
36,000


Thomas M. Kody, Non-Employee Director
 
$
24,000


 
$
27,000


 
$
36,000


John W. Edgemond IV, Non-Employee Director
 
$
24,000


 
$
27,000


 
$
36,000


J. Randolph Babbitt, Non-Employee Director
 
$
24,000


 
$
27,000


 
$
36,000


Michael G. Anzilotti, Non-Employee Director
 
$
36,000


 
$
39,000


 
$
48,000


John C. Lee, IV, Chairman and Non-Employee Director
 
$
36,000


 
$
27,000


 
$
—


Childs F. Burden, Non-Employee Director
 
$
24,000


 
$
18,000


 
$
—


Mary Leigh McDaniel, Non-Employee Director
 
$
24,000


 
$
18,000


 
$
—


Gary D. LeClair, Non-Employee Director
 
$
24,000


 
$
18,000


 
$
—


Janet A. Neuharth, Non-Employee Director
 
$
24,000


 
$
18,000


 
$
—



 
The Non-Employee Directors will be paid the 2018 retainer in equity.
 
In addition to the annual retainer, non-employee directors receive per meeting
fees for board and committee attendance that are paid in cash monthly.



